Case 1:19-cv-23845-FAM Document 15 Entered on FLSD Docket 11/14/2019 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                CASE NO. 1:19-CV-23845-FAM

  ALFREDO PUMARIEGA,                    )
                                        )
        Plaintiff                       )
                                        )
  v.                                    )
                                        )
  AKAL SECURITY, INC.,                  )
                                        )
        Defendant.
                                        )
 ______________________________________ )

                DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

         Defendant Akal Security, Inc. (“Defendant”), pursuant to Rule 7.1, Federal Rules of Civil

  Procedure, hereby submits its Corporate Disclosure Statement and asserts as follows:

         1.     Defendant’s parent corporation is KIIT Company, a Nevada Corporation, which

  owns one-hundred percent (100%) of Akal Security, Inc., a New Mexico corporation.

         2.     Coastal International Security, Inc., a South Carolina corporation, is an affiliated

  company of KIIT Company.

         3.     Defendant states that no publicly held corporations own 10% or more of its stock.

  DATED this 14th day of November 2019.       Respectfully submitted,

                                              LITTLER MENDELSON, P.C.
                                              Wells Fargo Center
                                              333 S.E. 2nd Avenue, Suite 2700
                                              Miami, Florida 33131-1804
                                              Tel: (305) 400-7500
                                              Fax: (305) 603-2552

                                        By: /s/ Aaron Reed
                                              Aaron Reed
                                              Florida Bar No. 0557153
Case 1:19-cv-23845-FAM Document 15 Entered on FLSD Docket 11/14/2019 Page 2 of 2



                                                E-mail: areed@littler.com

                                                Kurt Peterson (pro hac vice motion to be filed)
                                                Georgia Bar No. 574408
                                                LITTLER MENDELSON, P.C.
                                                3344 Peachtree Road, N.E., Suite 1500
                                                Atlanta, Georgia 30326
                                                Tel: (404) 760-3910
                                                Fax: (404) 233-2361
                                                E-mail: kpeterson@littler.com

                                                Counsel for Defendant

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 14th day of November 2019, a true and correct copy

  of the foregoing was electronically filed and served via transmission of Notice of Electronic Filing

  generated by CM/ECF on all counsel or parties of record on the Service List below, and also via

  any additional manner noted below.

                                                /s/ Aaron Reed
                                                Aaron Reed

                                           SERVICE LIST

  PLAINTIFF’S COUNSEL:

  Richard E. Johnson                            John Griffin, Jr.
  Law Office of Richard E. Johnson              Marek, Griffin, & Knaupp
  314 West Jefferson Street                     203 North Liberty Street
  Tallahassee, Florida 32301                    Victoria, Texas 77901
  E-mail: richard@nettally.com                  E-mail: jwg@lawmgk.com
  Via CM/ECF and E-mail                         Via CM/ECF and E-mail

  Katherine L. Butler
  Butler & Harris
  1007 Heights Boulevard
  Houston, Texas 77008
  E-mail: kathy@butlerharris.com
  Via CM/ECF and E-mail

  4812-7646-5837.1 051010.1315




                                                   2
